Title: From James Madison to George W. Erving, 9 May 1804
From: Madison, James
To: Erving, George W.



Sir.
Department of State, May 9th. 1804.
In the case of the Molly, Deland, Master, Isaac Starr having transferred his share of the recovery to the Treasury of the United States, I request you to pay his proportion of the 2d. & 3d. installments to Sir Francis Baring & Co., to be disposed of as that Department may direct: and the balance due to the other persons concerned in the interest of the case, is of course to be paid to their order seperately from Mr. Starr’s proportion. I am &c.
James Madison.
